DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16, 21-27, and 31-34 are pending and Claims 1-12, 16, 21, 23-27, and 31-34 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/28/2020 and 06/10/2021 have been taken into account.

Response to Amendment
In the amendment dated 09/12/2022, the following has occurred: Claims 1 and 31-33 have been amended; Claims 18 and 20 have been canceled; Claim 34 has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “With regards, to the teachings of Werner, post pivot connection 34, 36 of Examiner's referenced Figure 3 does not show any detail other than a fixed pivot connection (i.e. not having an angular adjustment mechanism for the angle (54) as currently claimed).” –Paragraph [0025] of Werner, cited in the motivation statement, recites that its connection can “compensate for some degree in the rotational variations of the support posts 32 and also may reduce stress at the bearings 34 from wind loading by providing for additional compliance in the joint due to the additional degrees of freedom allowed by the spherical design” (emphasis added). As such, it is clear that the pivot connections in Werner are not “fixed pivot” connections as argued by applicant, and are in fact pivot connections with angular adjustment mechanisms, as claimed. Therefore, applicant’s argument is not persuasive.
Additionally, applicant’s amendment has overcome the 112 second paragraph rejections set forth in the previous action.

Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 recites “the second angular adjustment mechanism is a pivot support coupling having multiple degrees of freedom.”. However, in regards to this connection, the specification states: 
“Figures 11, 12 shows bracket 51 with pivot support coupling 58 (e.g. ball and socket joint, pin bushing coupling), having multiple degrees of freedom to provide for both pivot/rotation 50 of the support frame 10 about pivot axis 30 (see figure4) as well as pivot/rotation of the angle between pivot axis 30 and support axis 34.” 
The specification and drawings disclose that the table bracket mounted to an end of a support post provides a pivot support coupling for adjusting the angle of a support frame, and not shaft bracket 22. In regards to the angular adjustment of bracket 22, the specification states in paragraph [0052]:
“Figure 10, and Figure 23c illustratively show connectors 54, such as nut and bolt fasteners, for mounting the brackets 22 to a mounting assembly illustratively including a plate 55 mounted to the support 14. Illustratively the plate 55 includes an inclined portion 55a for providing the angular adjustment 52 e.g. the brackets 22 will be angularly adjusted relative to the post 14 when mounted to the plate 55.” ([0052])
 As such, it is clear that the angular adjustment of bracket 22 is provided via a connection between fasteners and plate and one having ordinary skill in the art would find that applicant did not have possession of a shaft bracket having a second angular adjustment mechanism that is a pivot support having multiple degrees of freedom. Therefore this feature fails to comply with the written description requirement and is considered to be new matter.
Claims 33 is rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 23-27, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (WO 2018/170936) in view of Werner et al. (WO 2015/051267).
Regarding Claim 1, He discloses a solar panel system comprising: a photovoltaic solar panel (He: Fig. 1; 1), the photovoltaic cell for absorbing solar energy; a panel support apparatus including: a support frame (He: Annotated Fig. 1; L) for supporting the solar panel and for positioning the panel frame adjacent to a post pivot connection (He: Annotated Fig. 1; P1, 3) on a longitudinal pivot axis of the support frame; a support post (He: Fig. 1; 2) pivotally coupled to the support frame at the post pivot connection and anchored to an adjacent supporting surface, the support post for positioning the support frame above the adjacent supporting surface, the support post defining a support axis transverse to the longitudinal pivot axis; a table bracket (He: Annotated Fig. 1; T) mounted on the support post and extending from the support post, such that the post pivot connection is positioned on the table bracket; and a linear actuator (He: Fig. 1; 4) including a housing, the linear actuator coupled at a proximal end to the support post by a support pivot connection (He: Annotated Fig. 1; P2) with the housing, the housing having an extension member operable between an extended state and a retracted state, the linear actuator coupled at a distal end by a frame pivot connection (He: Annotated Fig. 1; P3) between the extension member and the support frame, the post pivot connection and the frame pivot connection spaced apart from one another on the support frame; wherein a change in a length of the linear actuator results in pivoting of the support frame about the post pivot connection about the longitudinal pivot axis.
He fails to explicitly disclose a photovoltaic solar panel having a panel frame; and a post pivot connection including an angular adjustment mechanism having multiple degrees of freedom to facilitate adjustment of an angle between the support axis and the longitudinal pivot axis. However, Werner teaches a photovoltaic solar panel (Werner: Annotated Fig. 3; 24, F) having a panel frame (Werner: Annotated Fig. 3; F) and a support frame (Werner: Fig. 3; 38, 62, 64) for supporting the solar panel and for positioning the panel frame adjacent to a post pivot connection (Werner: Fig. 3; 34, 36); wherein the post pivot connection includes an angular adjustment mechanism (Werner: Fig. 3-5; 42, 44, 50) having multiple degrees of freedom to facilitate adjustment of an angle between the support axis and the longitudinal pivot axis.
He and Werner are analogous because they are from the same field of endeavor or a similar problem solving area e.g. solar panel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels and frame in He with the panel frame, support frame structure, and pivot table bracket connection from Werner, with a reasonable expectation of success, in order to provide a solar panel and frame structure that removes a gap between photovoltaic panels, resulting in increased electricity generation and improved aerodynamics for the system and a pivot connection that compensates for some degree in the rotational variations of the posts so as to reduce stress at the pivot connection (Werner: [0025], [0032]).
Regarding Claim 5, He, as modified, teaches the solar panel system of claim 1 further comprising a support bracket (He: Annotated Fig. 1; B) connected to the support post (He: Fig. 1; 2)  adjacent to the supporting surface, such that the support pivot connection (He: Annotated Fig. 1; P2) is on the support bracket and spaced apart from the support post, the support bracket having a plate having an angled portion, the angled portion providing for angular adjustment of the support pivot connection with the linear actuator.
Regarding Claim 7, He, as modified, teaches the solar panel system of claim 1 further comprising the linear actuator (He: Fig. 1; 4) having the extension member (He: Annotated Fig. 1; E) configured for the extension and the retraction in order to provide for said change in the length.
Regarding Claim 23, He, as modified, teaches the solar panel system of claim 1, wherein both the post pivot connection (He: Annotated Fig. 1; P1) and the frame pivot connection (He: Annotated Fig. 1; P3) are positioned directly on the support frame (Werner: Fig. 3; 38, 62, 64), such that both the post pivot connection and the frame pivot connection are spaced apart from one another, wherein the support frame is structurally separate from the panel frame (Werner: Annotated Fig. 3; F).
Regarding Claim 24, He, as modified, teaches the solar panel system of claim 23, wherein the panel frame (Werner: Annotated Fig. 3; F) is removable from the support frame while maintaining the frame pivot connection (He: Annotated Fig. 1; P3) between the linear actuator (He: Fig. 1; 4) and the support frame (Werner: Fig. 3; 38, 62, 64).  
Regarding Claim 25, He, as modified, teaches the solar panel system of claim 23, wherein the support frame (Werner: Fig. 3; 38, 62, 64) further comprises a lateral support member (He: Annotated Fig. 1; L) positioned laterally to a longitudinal axis of the support frame, wherein both the post pivot connection (Werner: Fig. 3; 34, 36) and the frame pivot connection are positioned on the lateral support member.  
Regarding Claim 26, He, as modified, teaches the solar panel system of claim 1, wherein the support frame (Werner: Fig. 3; 38, 62, 64) is directly connected to the post pivot connection (Werner: Fig. 3; 34, 36) and provides a planar platform for receiving the panel frame (Werner: Annotated Fig. 3; F) of the photovoltaic solar panel.  
Regarding Claim 27, He, as modified, teaches the solar panel system of claim 1, wherein the support frame (Werner: Fig. 3; 38, 62, 64) further includes a lateral support member (Werner: Fig. 3; 38) positioned laterally to a longitudinal axis of the support frame, wherein the post pivot connection (Werner: Fig. 3; 34, 36) is positioned between opposite ends of the lateral support member and the panel frame (Werner: Annotated Fig. 3; F) is connected to both of the opposite ends of the lateral support member on either side of the post pivot connection.
Regarding Claim 31, He, as modified, teaches the solar panel system of claim 1 further comprising a shaft bracket (Werner: Fig. 3-5; 46) having a second angular adjustment mechanism (Werner: Fig. 3-5; 48; bolts passing through slots 40 in Fig. 3) for providing angular adjustment of respective adjacent sections of a drive shaft (Werner: Fig. 3; 36) located on opposite sides of the support post (He: Fig. 1; 2).  
Regarding Claim 33, He, as modified, teaches the solar panel system of claim 1, wherein the angular adjustment mechanism is a pivot support coupling (Werner: Fig. 3-5; 42, 44, 50) having a ball and socket connection.
Regarding Claim 34, He, as modified, teaches the solar panel system of claim 1, wherein the angular adjustment mechanism is a pivot support coupling (Werner: Fig. 3-5; 42, 44, 50) as a pin bushing coupling. [Note: The pivot support coupling in Werner is a bushing  50 secured by threaded pins around a pin 36.]

    PNG
    media_image1.png
    533
    932
    media_image1.png
    Greyscale

I: He; Annotated Fig. 1

    PNG
    media_image2.png
    703
    588
    media_image2.png
    Greyscale

II: Werner; Annotated Fig. 3

Claims 2-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (WO 2018/170936) in view of Werner et al. (WO 2015/051267) as applied to claim 1 above, and further in view of Almogy et al. (US 8,669,462).
Regarding Claim 2, He, as modified, teaches the solar panel system of claim 1 but fails to disclose a drive shaft coupled to the linear actuator, such that rotation of the drive shaft provides for said change in the length.
However, Almogy teaches a drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) coupled to the linear actuator (Almogy: Fig. 13-15A; 405), such that rotation of the drive shaft provides for said change in the length (Almogy: Col. 23, Ln. 32-45).
He and Almogy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. solar panel supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuators in He with the drive shaft and gear assembly from Almogy, with a reasonable expectation of success, in order to provide a means of actuating multiple linear actuators via a single motor (Almogy: Col. 21, Ln. 52-67; , thereby increasing the efficiency and synchronization of the system.
Regarding Claim 3, He, as modified, teaches the solar panel system of claim 2 further comprising a first gear (Almogy: Fig. 16A-17; 470) coupled to the drive shaft (Almogy: Fig. 13-15A; 420) and a second gear (Almogy: Fig. 16A-17; 475) coupled to the linear actuator (He: Fig. 1; 4), the first gear and the second gear being operatively coupled to one another, such that co-rotation of the first gear and the second gear provide for said change in the length (Almogy: Col. 23, Ln. 32-45).
Regarding Claim 6, He, as modified, teaches the solar panel system of claim 2, wherein the support pivot connection (He: Annotated Fig. 1; P2) and the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) are non-concentric with one another.
Regarding Claim 9, He, as modified, teaches the solar panel system of claim 2, wherein the drive shaft (Almogy: Fig. 13-15A, 16A-16C; 420) comprises two drive shaft sub-sections, the solar panel support apparatus further comprising a coupling (Almogy: Fig. 16A-17; 465) for operatively connecting serially arranged drive shaft ends of the two drive shaft sub-sections together such that rotation of one of the two drive shaft sub-sections imparts a rotation of the other one of the two drive shaft sub-sections.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (WO 2018/170936) in view of Werner et al. (WO 2015/051267) as applied to claim 1 above, and further in view of Paton et al. (US 7,938,473).
Regarding Claim 8, He, as modified, teaches the solar panel system of claim 7 but fails to disclose a lead screw coupled to a drive shaft and a threaded travel member connected to the extension member, such that threads of the lead screw and of the threaded travel member are mated with one another.
However, Paton teaches a lead screw (Paton: Fig. 2; 40) coupled to a drive shaft (Paton: Col. 3, Ln. 63-67; Col. 4, Ln. 1-9; 48) and a threaded travel member (Paton: Fig. 2; 58) connected to an extension member (Paton: Fig. 2; 16), such that threads of the lead screw and of the threaded travel member are mated with one another.
He and Paton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. automating pivot connections with linear actuators to improve efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the linear actuators in He with the actuator structure from Paton, with a reasonable expectation of success, in order to provide a specific linear actuator configuration having a housing surrounding its components, thereby sealing the actuator to protect it from the environment (Paton: Col. 4, Ln. 21-39). [Note: This new grounds of rejection of claim 8 was necessitated by Applicant’s amendment which changed the scope of the independent claim and overcame the previous rejection of claim 8.] 

Allowable Subject Matter
Claims 4, 10-12, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631